Title: Richard Peters: Rough Notes on a Debate at Albany, 1 July 1754
From: Peters, Richard
To: 


The “Short Hints” which the committee presented to the Albany Congress contained the proposal—as Franklin’s earlier “Short Hints” had done—that an act of Parliament should be obtained to put the projected Plan of Union into effect. This appears to have been one of the most hotly debated aspects of the entire scheme. There survives as a four-page manuscript in the almost undecipherable hand of Richard Peters a set of rough notes on this debate, dated July 1, the day before the decisive vote on this question was taken. Who advanced the various arguments noted is, for the most part, not indicated, but the paper is useful as indicating some of the points offered by commissioners who, like Franklin, hoped to gain approval for a parliamentary enactment.
 
[July 1, 1754]
Arguments for an Union by Act of Parliament.
1st Argument
An Union by Acts of Assembly must be tedious and after all the Bills be rejected by the Governors or if passd and sent home perhaps will be repealed.
2d Argument. It will take us from The present Government of the Colonies which is by Instructions that are Acts of the Secretaries of State. Instance the Order for Officers Instructions.
They are afraid of an Act of Parliament.
Why.
Because the more the State of the Colonies is known the less Their power of hurting us will be.
3d Argument
People are afraid of disobliging their Constituents, not of doing what is right.
Therfore if this temper generally prevail mens Judgment is not free.
To shew that Novelty is not dangerous.
Novelty not dangerous
Because
The new Scheme is founded on the removal of Ignorance, rashness or bad Design in the Parliament.
Q. Would it not be worth while to know the Sentiments of Ministry and Parliament about an Union.
Q. Coud not some mention be made of boundaries between France and England.
Again. One woud or shoud put into any Scheme the method proposd of procuring an Act of Parliament that mens fears if right may have the concurrence of their Constituents Judgment if wrong, may be removd by Argument.

If the Naval Power of France encreases and we be straightend to the West.
The Independency of the Indians.
Unobserved methods of importing [illegible] in to Canada and the Mississippi.
Trade with Canada from Albany and the Sea Ports of Philadelphia. Boston. New York.
Mr. Woolcots Argument
The uncertainty of a Council after an Act of Parliament as great as before.
Militia of Pennsylvania without a Military force.
4th Argument
1st July Governor Present.
